Corrigan, J.
The indictment alleges an act of sexual intercourse on or about the 12th day of July, 1930. This allegation is based solely on the testimony of the complaining witness, and is uncorroborated, unless it can be held that an admission by the defendant to the complaining witness’ uncle as to acts of intercourse in May or June is sufficient corroboration.
It seems to me that the admission, even if true, is as to acts too remote in point of time to be considered as corroborating the complainant’s testimony. Hence the motion is granted and the indictment dismissed, with leave to the district attorney to resubmit this case to the same or to another grand jury if other evidence becomes available.